COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Larry Stanley and Terri Stanley v. John McClanahan

Appellate case number:    01-13-00982-CV

Trial court case number: D-13-5,197

Trial court:              County Court of Colorado County

        In this forcible-detainer action, appellants, Larry Stanley and Terry Stanley, have filed an
“Emergency Motion to Stay Writ of Possession.” Appellants are not entitled to a stay in this
case because they did not file a supersedeas bond within 10 days of the county court’s judgment.
See TEX. PROP. CODE ANN. § 24.007 (West Supp. 2013) (“A judgment of a county court in an
eviction suit may not under any circumstances be stayed pending appeal unless, within 10 days
of the signing of the judgment, the appellant files a supersedeas bond in an amount set by the
county court.”); In re Campbell, No. 03-13-00712-CV, 2013 WL 5878895, at *1 (Tex. App.—
Austin Oct. 30, 2013, orig. proceeding) (mem. op.) (“An appellate court may not stay the
judgment unless a supersedeas bond in accordance with section 24.007 has been filed.”); Holmes
v. Al Jaafreh, No. 10-11-00320-CV, 2013 WL 2399059, at *1 n. 1 (Tex. App.—Waco May 30,
2013, no pet.) (mem. op.) (noting denial of emergency request to stay execution of writ of
possession because appellant failed to file supersedeas bond); Phillips v. Branch Banking &
Trust Co., No. 03-11-00461-CV, 2012 WL 424875, at *1 (Tex. App.—Austin Feb. 1, 2012,
order) (denying emergency motion to stay execution of writ of possession because appellant did
not post supersedeas bond in accordance with section 24.007); see also Wilhelm v. Fed. Nat’l
Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (“If a
supersedeas bond in the amount set by the trial court is not filed, the judgment in a forcible-
detainer action may be enforced and a writ of possession may be executed evicting the defendant
from the premises in question.”). Appellants’ motion is DENIED.1
       It is so ORDERED.




1
       We note that appellants vacated the property on November 7, 2013, 12 days before they
       filed their emergency motion.
Judge’s signature: /s/ Laura C. Higley
                    Acting individually    Acting for the Court

Date: February 4, 2014